       Case 2:19-cv-01326-DSC-LPL Document 58 Filed 06/02/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

H.B., by and through PATRICIA F., as her )
Parent and legal guardian, and           )
PATRICIA F., individually,               )
                                         )
                      Plaintiff,         )              Civil Action No. 19-1326
                                         )
               v.                        )
                                         )              District Judge Cercone
PITTSBURGH PUBLIC SCHOOLS,               )
DISTRICT, THE CHILDREN’S                 )              Magistrate Judge Lenihan
INSTITUTE of PITTSBURGH, PAUL            )
K. BROWN INC., t/d/b/a/                  )
PROFESSIONAL LIMOUSINE                   )
SERVICE, and LAVALLE TUCKER,             )
Individually,                            )              ECF Nos. 39, 41, 50 & 55
                                         )
                      Defendants.        )

                                    MEMORANDUM ORDER

        Plaintiff H.B. (“Minor Plaintiff”) by and through Patricia F. (“Plaintiff Mother”), as her

parent and legal guardian, and Patricia F., individually (collectively “Plaintiffs”), filed this civil

action on October 16, 2019. (ECF No. 1.) The case was referred to United States Magistrate

Judge Lisa Pupo Lenihan for pretrial proceedings in accordance with the Magistrate Judges Act,

28 U.S.C. §636(b)(1), and Local Rules of Court 72.C and 72.D.

        The Magistrate Judge's Report and Recommendation (ECF No. 55), filed on May 13,

2020, recommended that that the Motion to Dismiss filed by Defendant the Children’s Institute

of Pittsburgh (ECF No. 39) be granted. It further recommended that the Motion to Dismiss filed

by Defendant Pittsburgh Public Schools (ECF No. 41) be granted in part and denied in part and

that it be granted as it related to Plaintiff’s § 1983 claim and denied as to Plaintiffs’ ADA claim.

It was also recommended that the Motion to Dismiss filed by Defendant Paul K. Brown Inc.,

t/d/b/a/ Professional Limousine Service (ECF No. 50) be granted. The parties were informed
       Case 2:19-cv-01326-DSC-LPL Document 58 Filed 06/02/20 Page 2 of 3




that in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1)(B) and (C), and Rule

72.D.2 of the Local Rules of Court, that they had fourteen (14) days to file any objections, and

that unregistered ECF users were given an additional three (3) days pursuant to Federal Rule of

Civil Procedure 6(d). Objections were due on May 27, 2020 for registered ECF Users and on

June 1, 2020 for unregistered users. As to registered users, only Defendant Pittsburgh Public

Schools filed objections by the deadline.

       After review of the pleadings, documents in the case, and Objections, together with the

Report and Recommendation, the following Order is entered:

       AND NOW, this 2nd day of June 2020,

       IT IS HEREBY ORDERED that the Motion to Dismiss filed by the Children’s Institute

of Pittsburgh (ECF No. 39) is GRANTED.

       IT IS FURTHER ORDERED that the Motion to Dismiss filed by Defendant Pittsburgh

Public Schools (ECF No. 41) is GRANTED IN PART AND DENIED IN PART. It is

GRANTED as it relates to Plaintiff’s § 1983 claim and DENIED as to Plaintiffs’ ADA claim.

       IT IS FURTHER ORDERED that the Motion to Dismiss filed by Defendant Paul K.

Brown Inc., t/d/b/a/ Professional Limousine Service (ECF No. 50) is GRANTED.

       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 55) of

Magistrate Judge Lenihan, dated May 13, 2020, is adopted as the Opinion of the Court.



                                             BY THE COURT


                                             _s/ David S. Cercone_
                                             Honorable David S. Cercone
                                             United States District Judge
      Case 2:19-cv-01326-DSC-LPL Document 58 Filed 06/02/20 Page 3 of 3




cc:   Lavalle Tucker
      Inmate NV5335
      P.O. Box 33028
      St. Petersburg, FL 33733
